Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 					DETAILED ACTION

This Office Action is in response to Applicant's claims filed on 01/27/2021. Claims 1-20 are pending and examined.

 					Continuation 
3. 	This application is a continuation Application of U.S. Application No.16/180,812 filed 11/5/2018, now U.S. Patent No. 10/909,560.  U.S. Application No. 16/180.812 claims priority to U.S. Patent Application No. 14/821.363 filed August 7, 2015, now 
U.S. Patent No. 10.147,108.. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Claims 1-20 are pending and examined on the merits below.

 				Information Disclosure Statement
4. 	The information disclosure statements (IDS) submitted on 05/27/2021 are in compliance with the provisions of 37CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

	 			Claim Rejections - 35 USC §101
5. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements 
of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of identifying affinity between segment attributes and product characteristics without significantly more. 
	In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claims 1-20 fall within statutory class of a machine.  
 	Step 2A, prong 1: Does the claim recite an abstract idea, law or nature, or natural phenomenon? 
 	Yes, the claims are found to recite an abstract idea. Specifically, the abstract idea of mental processes. Where mental processes relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection Ill) Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions. See October 2019: Subject Matter Eligibility at p. 7-8. 	The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 8, and 15. Claim 9 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	Claim 1 recites:
 	a product affinity generator to: 
identify a first product characteristic corresponding to a first product and a second product characteristic corresponding to a second product, the first product and the second product associated with a first transaction; 
perform a comparison of an occurrence of the first product characteristic and the second product characteristic in the same transaction to a frequency support threshold;
define a level of association between the first product characteristic and the second product characteristic based on the comparison; 
generate an affinity rule based on the level of association between the first product characteristic and the second product characteristic; and 
a product recommender to: 
identify a third product characteristic corresponding to a third product associated with a second transaction; 
generate a recommendation for a fourth product in connection with the second transaction based on the affinity rule and the third product characteristic; and 
cause an advertisement including the fourth product to be transmitted for presentation.

Claim 8 recites:
identify a first product characteristic corresponding to a first product and a second product characteristic corresponding to a second product, the first product and the second product associated with a first transaction; 
perform a comparison of an occurrence of the first product characteristic and the second product characteristic in the same transaction to a frequency support threshold; 
define a level of association between the first product characteristic and the second product characteristic based on the comparison; 
generate an affinity rule based on the level of association between the first product characteristic and the second product characteristic; 
-51 -PATENT ATTORNEY DOCKET NO. 20402/110533US04identify a third product characteristic corresponding to a third product associated with a second transaction; generate a recommendation for a fourth product in connection with the second transaction based on the affinity rule and the third product characteristic; and 
cause an advertisement including the fourth product to be transmitted for presentation.

Claim 15 recites:
memory; and at least one processor to execute instructions to: 
identify a first product characteristic corresponding to a first product and a second product characteristic corresponding to a second product, the first product and the second product associated with a first transaction; 
perform a comparison of an occurrence of the first product characteristic and the second product characteristic in the same transaction to a frequency support threshold; 
define a level of association between the first product characteristic and the second product characteristic based on the comparison; 
generate an affinity rule based on the level of association between the first product characteristic and the second product characteristic; 
identify a third product characteristic corresponding to a third product associated with a second transaction; 
generate a recommendation for a fourth product in connection with the second transaction based on the affinity rule and the third product characteristic; and 
cause an advertisement including the fourth product to be transmitted for presentation.
. 	The Office finds the steps of identify, perform, define, and generate steps to be steps that are performed in the mind as a mental process of evaluating, but for the recitation of the generic component. The steps are found to be an indication of akin to the human mental process of evaluations, judgements, and opinions. The computer here is invoked merely as a tool to aid in the mental process. 
 	Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application. Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11. 
 	This judicial exception is not integrated into a practical application. In particular, the claims recite the additional limitations (see non-bold-italicized elements above. These elements (i.e. generating and transmitting steps) are determined to be pre­solution activity. Where the elements amount to necessary data displaying in conjunction with the abstract idea. These additional elements of insignificant extra-solution activity do not amount to an inventive concept or practical application that can transform the abstract idea in to patent eligible subject matter. Further the Office finds these steps to be well-understood, routine, conventional activity in the art. Where displaying one or more of the adjusted applicant performance data of an abstract processes of collecting and analyzing information without more is an abstract as an ancillary part of the such collection and analysis, see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), MPEP 2106.05(g)(3). Where displaying data such as the claimed "cause an advertisement including the fourth product to be transmitted for presentation" is simply computer receives and sends information over a network the content of which is irrelevant to the actual functioning of the method step. 
 	Where 2106.05(g) MPEP states, "term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data tor use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent." 
 	Where 2106.05(d)(l)(2) of the MPEP states, "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification's description of additional elements as "well-known", "common" and "conventional"); TL/Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 
(Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions 'known' in the art.")." 
 	Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea? 
 	No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional limitations are simply insignificant extra solution activity. When the additional elements are considered individually and as part of the ordered combination are not significantly more than the abstract idea; therefore, they cannot transform the abstract idea into patent eligible subject. 
 	Additionally, these limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter. 
 	The other independent claims recite similar limitations and are rejected for the same reasoning given above. 
 	The dependent claims below do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
 	Claims 2, 9 and 16 further recite the similar limitations of “the first product characteristic includes one or more of a brand associated with the first product, a product type associated with the first product, a color associated with the first product, or packaging associated with the first product.” (a more detailed abstract idea remains an abstract idea).  
Claims 3, 10, and 17 further recite the similar limitations of “the affinity rule is a first affinity rule and the product affinity generator is to generate a second affinity rule based on the third product and the fourth product” (a more detailed abstract idea remains an abstract idea).  
Claims 4, 11, and 18 further recite the similar limitations of “wherein the first product and the second product define a first transaction set and the product affinity generator is to: identify, based on the third product characteristic, a second transaction set including a fifth product and a sixth product; and generate the affinity rule based on the second transaction set” (a more detailed abstract idea remains an abstract idea).  
 	Claims 5, 12 and 20 further recite the similar limitations of “ identify a third transaction set; perform a comparison of a product characteristic associated with the third transaction set to the frequency support threshold; generate the affinity rule based on the second transaction set if the third transaction satisfies the frequency support threshold; and refrain from using the third transaction set to generate the affinity rule if the third transaction set does not satisfy the frequency support threshold” (a more detailed abstract idea remains an abstract idea). 	Claims 6 and 13 further recite the similar limitations of “identify the first product and the second product based on one or more of an establishment type associated with the second transaction or a product category associated with the second transaction” (a more detailed abstract idea remains an abstract idea). 	Claims 7 and 14 further recite the similar limitations of “assign a confidence level to the level of association between the first product characteristic and the second product characteristic; and generate the affinity rule in response to the assignment of the confidence level to the level of association” (a more detailed abstract idea remains an abstract idea). 	The prior art of record taken alone or combination fails to teach or suggest the claimed invention. 	
The closest prior art of record is Baum et al (U.S. Pub. No. 20120226559) hereafter Baum) and Lau (U.S. Pub No. 20140279233).
a. Baum teaches a recommendation system that is utilized to perform the recommendations. The recommendation system employs information clustering and filtering techniques that attempt to recommend information content or product items that are likely to be of interest to a specific user based on the cluster or segment of the user.
.	b.  Lau teaches an affinity method and system that enables the capture of unique end-to-end purchase intent information. Data are collected through affinity systems and methods can be used to develop insights into the purchase making decision processes of users at any point of a shopping experience. Analysis of the captured data to derive insights regarding the appeal of products/services and the qualitative opinions of the users about the products/services.
 						
Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROMAIN JEANTY/Primary Examiner, Art Unit 3623